Citation Nr: 0423347	
Decision Date: 08/25/04    Archive Date: 09/01/04

DOCKET NO.  02-15 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
paranoid schizophrenia.

2.  Entitlement to service connection for paranoid 
schizophrenia.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel


INTRODUCTION

The veteran served on active duty from June 1973 to March 
1974.

The issues on appeal arose from Department of Veterans 
Affairs (VA) Regional Office (RO) rating decisions.  

In a March 2002 rating decision the RO reopened the veteran's 
claim of entitlement to service connection for paranoid 
schizophrenia based upon receipt of new and material 
evidence.  Thereafter, the RO denied service connection for 
paranoid schizophrenia on a de novo basis.

In Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), the 
United States Court of Appeals for the Federal Circuit held 
that 38 U.S.C.A. § 7104 means that the Board does not have 
jurisdiction to consider a claim which it previously 
adjudicated unless new and material evidence is presented, 
and before the Board may reopen such a claim, it must so 
find.  What the RO may have determined in this regard is 
irrelevant.  Should new and material evidence be presented or 
secured with respect to a claim that has been previously 
disallowed by the Board, the claim shall be reopened and 
reviewed as to all of the evidence of record.  38 U.S.C.A. §§ 
5108, 7104(b); 38 C.F.R. § 20.1105.

During the appeal process, the jurisdiction of the veteran's 
claim file was transferred from the Roanoke, Virginia VARO to 
the Muskogee, Oklahoma VARO, due to the veteran's change of 
address.  In December 2003, the veteran noted that he was 
living in Maryland and requested a transfer of his claims 
file to the Baltimore, Maryland VARO.  

A historical review of the record shows that in an April 1994 
decision, the Board determined that following an unappealed 
March 1987 rating decision in which the RO denied service 
connection for a psychiatric disorder, new and material 
evidence had not been submitted to warrant a reopening of 
such claim.  

In March 1996, the veteran filed a reopened claim of service 
connection for paranoid schizophrenia.  

In an October 1996 rating decision, the RO determined that 
following the Board's April 1994 decision, new and material 
evidence had not been submitted which warranted a reopening 
of the veteran's claim of service connection for paranoid 
schizophrenia.  The veteran was notified of the decision and 
of his appellate rights.

The Board liberally construes the veteran's November 1996 
statement in which he expressed continued entitlement to 
service connection for paranoid schizophrenia as a notice of 
disagreement to the denial of his claim by the RO in October 
1996.

The Board notes that 38 C.F.R. § 3.156 was recently amended, 
and that the standard for finding new and material evidence 
has changed as a result.  66 Fed. Reg. 45,620, 45,630 (August 
29, 2001) (codified at 38 C.F.R.  § 3.156(a)).  However, this 
change in the law is not applicable in this case because the 
veteran's claim was not filed on or after August 29, 2001, 
the effective date of the amendment.  66 Fed. Reg. 45,620, 
45,629 (August 29, 2001).  

Thus, the question for Board consideration is whether new and 
material evidence has been submitted since the Board's April 
1994 decision to reopen a claim of entitlement to service 
connection for paranoid schizophrenia under the standard of 
review in effect prior to August 29, 2001. 

For reasons that are apparent in the decision cited below, 
the issue of entitlement to service connection for paranoid 
schizophrenia, on a de novo, basis will be addressed in the 
Remand section of the decision.

This appeal, in part, is Remanded to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.  VA will notify 
you if further action is required on your part.   


FINDINGS OF FACT

1.  In April 1994 the Board denied entitlement to service 
connection for paranoid schizophrenia.  

2.  Evidence submitted subsequent to the Board's April 1994 
decision bears directly and substantially upon the issue 
under consideration, is neither cumulative nor redundant, and 
by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim. 


CONCLUSION OF LAW

Evidence submitted since the April 1994 decision wherein the 
Board denied entitlement to service connection for paranoid 
schizophrenia is new and material, and the veteran's claim 
for that benefit is reopened.  38 U.S.C.A. §§ 5108, 7104(b) 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.156(a), 20.1100, 
20.1105 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Evidence which was of record at the time of the Board's April 
1994 denial of service connection for a psychiatric disorder 
consisted primarily of the veteran's nonrevealing service 
medical records, and private and VA medical records 
reflecting treatment for a psychosis from approximately April 
1980 to November 1989.

In an April 1994 decision, the Board determined that the 
evidence added to the record since an unappealed 1987 VARO 
decision denying service connection for a psychiatric 
disorder, essentially showed only continued private and VA 
treatment for a psychiatric disorder previously known to be 
present at a time dating years following service.  The 
evidence provided no new information on the issue of service 
connection for such a disorder.  The Board concluded that the 
added evidence was not new and material; the claim for such 
issue was not reopened; and the prior unappealed rating 
decision was final.  

The evidence added to the record following the Board's April 
1994 decision includes VA and private medical evidence dating 
between approximately 1985 and 2003 referring to treatment 
for paranoid schizophrenia.

In June 1998, the veteran attended a hearing before a hearing 
officer at the RO.  The hearing transcript is on file.

In a private medical statement received in June 2000, G.K.B., 
M.D., reported that the veteran participated in a research 
program conducted at the University of Oklahoma Health 
Sciences Center.  It was noted that several diagnostic tests 
confirmed a diagnosis of paranoid schizophrenia.  G.K.B., 
M.D., noted that from reports taken, the signs and symptoms 
of schizophrenia manifested while he was 11 months into 
military service.  

In a private medical statement received in August 2001, 
G.K.B., M.D. and J.G., R.N., reported that the veteran 
participated in a research program conducted at the 
University of Oklahoma Health Sciences Center.  It was noted 
that several diagnostic tests confirmed a diagnosis of 
paranoid schizophrenia.  G.K.B., M.D., noted that from 
reports taken, the signs and symptoms of schizophrenia 
manifested while he was 9 months into military service.

In January 2004, the veteran attended a hearing before the 
undersigned Veterans Law Judge of the Board in Washington, 
D.C.  The hearing transcript is on file.  The veteran 
reported that the initial onset of his psychiatric problems 
began in service.  He denied having any preservice 
psychiatric symptoms.  He claimed that he was discharged 
early because of mental problems.  He indicated that a Dr. H. 
from the State Hospital in Oklahoma, essentially told him 
that his schizophrenia had its onset in service.


Criteria

New and Material Evidence

The law provides that, when a claimant requests that a claim 
be reopened after an appellate decision and submits evidence 
in support thereof, a determination as to whether such 
evidence is new and material must be made and an adverse 
determination as to either question is appealable.  38 
U.S.C.A. § 7104 (West 1991 & Supp. 2002).  If new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.  38 
U.S.C.A. § 5108 (West 1991 & Supp. 2002); 38 C.F.R. § 
3.156(a) (2003).

When a claim is disallowed by the Board, the claim may not 
thereafter be reopened and allowed, and a claim based upon 
the same factual basis may not be considered. 38 U.S.C.A. § 
7104(b); 38 C.F.R. § 20.1100 (2003).

When a claimant requests that a claim be reopened after an 
appellate decision has been promulgated and submits evidence 
in support thereof, a determination as to whether such 
evidence is new and material must be made, and if it is, as 
to whether it provides a basis for allowing the claim.  38 
U.S.C.A. § 5108; 38 C.F.R. 
§ 20.1105.

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108 (West 1991& Supp. 2002); 38 
C.F.R. § 3.156(a).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit (CAFC) 
noted that new evidence could be sufficient to reopen a claim 
if it could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

It has been held that VA is required to review for newness 
and materiality the evidence submitted by a claimant since 
the last final disallowance of a claim on any basis in order 
to determine whether a claim should be reopened and 
readjudicated on the merits.  Evans v. Brown, 9 Vet. App. 
273, 283 (1996).

In Kutscherousky v. West, 12 Vet. App. 369 (1999), the United 
States Court of Appeals for Veterans Claims (CAVC) held that 
the prior holdings in Justus and Evans that the evidence is 
presumed to be credible was not altered by the CAFC decision 
in Hodge.

If VA determines that new and material evidence has been 
presented under  38 C.F.R. § 3.156(a), the case will be 
decided on the merits.  Williamson v. Brown, 8 Vet. App. 263 
(1993).

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108; Hickson v. West, 12 Vet. App. 
247 (1999).


Service Connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of preexisting injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110, (West 1991 & Supp. 2002); 38 C.F.R. § 3.303 (2003).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2003).

Pertinent diseases subject to presumptive service connection 
under 38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 1991) and 38 C.F.R. §§ 3.307, 3.309 
(2003) include a psychosis.

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that, in order to prevail on the issue of service 
connection, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999). 



Analysis

Preliminary Matter: Duties to Notify & to Assist

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supersedes the decision of the CAVC in Morton v. West , 12 
Vet. App. 477 (1999) withdrawn sub nom.  Morton v. Gober, 14 
Vet. App. 174 (2000) (per curiam order ), which had held that 
VA cannot assist in the development of a claim that is not 
well grounded.

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-45,632 (August 29, 2001) (codified as 
38 C.F.R. § 3.159).

The Board is of the opinion that the new duty to assist law 
has expanded VA's duty to assist (e.g., by providing specific 
provisions requiring notice of what is required to 
substantiate a claim), and is therefore more favorable to the 
veteran.  Therefore, the amended duty to assist law applies.

In Kuzma v. Principi, No. 03-7032 (Fed. Cir. August 25, 
2003), the CAFC determined that the VCAA had no  retroactive 
application to claims pending on the date of the VCAA's 
enactment, November 9, 2000.  Accordingly, Karnas v. 
Derwinski, 1 Vet. App. 308 (1991), and Holliday v. Principi, 
14 Vet. App. 280 (2001) were overruled to the extent they 
conflict with Supreme Court and CAFC precedent.

A preliminary review of the record shows that VA has made 
reasonable efforts to obtain evidence necessary to 
substantiate the appellant's claim.  In the case at hand, the 
Board is satisfied that the duty to notify and the duty to 
assist have been met to the extent necessary under the new 
law.

During the appeal period, the RO formally notified the 
veteran of the VCAA of 2000 with respect to the issue on 
appeal.  Also, he was advised of evidence he could submit 
himself or to sufficiently identify evidence and if private 
in nature to complete authorization or medical releases so 
that VA could obtain the evidence for him.  Such notice 
sufficiently placed the veteran on notice of what evidence 
could be obtained by whom and of his responsibilities if he 
wanted such evidence to be obtained by VA.  Quartuccio v. 
Principi , 16 Vet. App. 183 (2002).

The duty to notify has been satisfied, as the veteran has 
been provided with notice of what is required to substantiate 
his claim.  The RO also provided the veteran with the reasons 
his claims could not be granted based upon the evidence of 
record.

In view of the favorable decision cited below, the Board 
notes that any VCAA deficiency is not more than harmless 
error and not prejudicial to the veteran's claim.  See 
Bernard v. Brown, 4 Vet.App. 384, 389 (1993).


New and Material Evidence

The veteran seeks to reopen his claim of entitlement to 
service connection for paranoid schizophrenia which the Board 
denied in an April 1994 decision.

When an appellant seeks to reopen a finally denied claim, the 
Board must review all of the evidence submitted since that 
action to determine whether the claim should be reopened and 
readjudicated on a de novo basis.  Glenn v. Brown, 6 Vet. 
App. 523, 529 (1994).

In order to reopen a finally denied claim, there must be new 
and material evidence presented since the claim was last 
finally disallowed on any basis, not only since the claim was 
last denied on the merits.  Evans v. Brown, 9 Vet. App. 273 
(1996).

Under Evans, evidence is new if not previously of record, and 
not merely cumulative of evidence previously of record.

Importantly, the probative evidence obtained in connection 
with the veteran's attempt to reopen his claim consists of 
private medical statements from G.K.B., M.D. and J.G., R.N., 
essentially relating the onset of the veteran's schizophrenia 
to a time proximate with his active duty.  Also, at a hearing 
before the undersigned Veterans Law Judge in January 2004, 
the veteran noted that a Dr. H. was also of the opinion that 
the veteran's psychosis had its onset in active service.  

The Board notes that the additional evidence is both new and 
material as it contributes to a more complete picture of the 
circumstances pertaining to the appellant's claim.  
Accordingly, the claim of entitlement to service connection 
for paranoid schizophrenia is reopened.  38 C.F.R. § 
3.156(a).  


ORDER

The veteran, having submitted new and material evidence to 
reopen a claim of entitlement to service connection for 
paranoid schizophrenia, the appeal is granted to this extent 
only.  


REMAND 

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration Appeals Management Center 
(VBA) AMC.  The law requires that all claims that are 
remanded by the Board or by the CAVC for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs (or VBA AMC) to 
provide expeditious handling of all cases that have been 
remanded by the Board and the CAVC.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03. 

The Board notes that the issue on appeal remains unresolved.  
Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991).

The Board notes that the record contains private medical 
statements received in June 2000, and August 2001 from 
G.K.B., M.D., and J.G., R.N., essentially reporting that the 
veteran participated in a research program conducted at the 
University of Oklahoma Health Sciences Centers.  It was noted 
that several diagnostic tests confirmed a diagnosis of 
paranoid schizophrenia.  Also, it was reported that from 
reports taken, the signs and symptoms of schizophrenia 
manifested while he was in the military service.  

In January 2004, the veteran attended a hearing before the 
undersigned Veterans Law Judge of the Board in Washington, 
D.C.  The hearing transcript is on file.  The veteran 
reported that the initial onset of his psychiatric problems 
began in service.  He denied having any preservice 
psychiatric symptoms.  He claimed that he was discharged 
early because of mental problems.  He indicated that a Dr. 
Houston from the State Hospital in Oklahoma, essentially told 
him that his schizophrenia had its onset in service.

Importantly, the Board notes the RO failed to undertake 
adequate development to obtain all pertinent outstanding 
private medical records from the University of Oklahoma 
Health Sciences Center and supplemental opinions with 
supporting rationale from G.K.B., M.D., and J.G., R.N., 
regarding the onset of the veteran's schizophrenia process.  
Also, all necessary arrangements should be made to obtain any 
opinion from Dr. H., regarding the onset of the veteran's 
paranoid schizophrenia as noted by the veteran at the hearing 
before the undersigned Veterans Law Judge of the Board in 
January 2004.

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the VBA AMC for the following development: 

1.  The veteran has the right to submit 
additional evidence and argument on the 
matters that the Board has remanded to 
the VBA AMC.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2.  All necessary arrangements should be 
made to obtain all outstanding medical 
records regarding the veteran's 
participation in a research program 
conducted at the University of Oklahoma 
Health Sciences Center including records 
from G.K.B., M.D., Dr. H., and J.G., R.N. 
and Dr. H.  

3.  All necessary arrangements should be 
made to contact G.K.B., M.D., Dr. H., and 
J.G., R.N. at the University of Oklahoma 
Health Sciences Center
and request all treatment records 
pertaining to the veteran, and that they 
provide a supplemental opinion as to the 
approximate date of onset of the 
veteran's schizophrenia with supporting 
rationale.  

4.  All necessary arrangements should be 
made to have a VA psychiatrist review the 
veteran's claims file in order to 
determine the etiology and date of 
approximate onset of the veteran's 
paranoid schizophrenia.  The claims file, 
and a separate copy of this remand must 
be made available to and reviewed by the 
examiner prior and pursuant to rendering 
an opinion.

The psychiatrist should express an 
opinion on the following questions: Is it 
at least as likely as not (that is, 50 
percent or greater chance) that the 
veteran's paranoid schizophrenia 
initially manifested in active duty?  If 
not, did the veteran have manifestations 
of a psychosis, such as paranoid 
schizophrenia, within the year 
immediately after his discharge from 
service on March 1, 1974?  

5.  Thereafter, the claims file should be 
reviewed to ensure that all of the above 
requested development has been completed.  
In particular, the requested medical 
records and required opinion(s) should be 
reviewed to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, corrective procedures 
should be implemented.  The Board notes 
that where the remand orders of the Board 
are not complied with, the Board errs as 
a matter of law when it fails to ensure 
compliance, and further remand will be 
mandated.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

6.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the issue of entitlement 
to service connection for paranoid 
schizophrenia should be readjudicated.

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the veteran and his representative 
should be issued a supplemental statement of the case (SSOC).  
The SSOC must contain notice of all relevant actions taken on 
the claims for benefits, to include a summary of the evidence 
and applicable law and regulations considered pertinent to 
the issues currently on appeal.  A reasonable period of time 
for a response should be afforded.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
The veteran need take no action until he is notified by VA.



	                     
______________________________________________
	WARREN W. RICE, JR. 	
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



